Citation Nr: 1506346	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  14-42 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for residuals of pulmonary thromboembolism. 

2.  Entitlement to service connection for a heart condition, to include as secondary to service-connected residuals of pulmonary thromboembolism. 

3.  Entitlement to an initial disability rating higher than 60 percent for service-connected residuals of pulmonary thromboembolism. 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to February 1972, from June 1976 to November 1977, and from October 1981 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. 

In February 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a heart condition, to include as secondary to service-connected residuals of pulmonary thromboembolism, entitlement to an initial disability rating higher than 60 percent for service-connected residuals of pulmonary thromboembolism, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection is in effect for residuals of pulmonary thromboembolism.


CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's claim of service connection for residuals of pulmonary thromboembolism is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2014 rating decision, the RO granted service connection for residuals of pulmonary thromboembolism.  The Veteran's appeal as to entitlement to service connection for residuals of pulmonary thromboembolism is thus moot as the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  


ORDER

The claim of entitlement to service connection for residuals of pulmonary thromboembolism is dismissed.


REMAND

The Veteran seeks service connection for a heart condition, including as secondary to his service-connected residuals of pulmonary thromboembolism.  An October 2009 disability determination by the Social Security Administration (SSA) lists ischemic heart disease as a primary diagnosis.  The Veteran's VA treatment records reflect that he is taking medication for his heart.  See, e.g.  August 2013 VA List of Active Outpatient Medications.  The Veteran's service treatment records from September 1984 and October 1984 reflect that he experienced chest pain, though a definitive diagnosis was not provided at that time. 

The Veteran has not yet been afforded a VA examination to determine whether any current heart condition is related directly to service or to service-connected residuals of pulmonary thromboembolism.  Given the current heart disability listed in the SSA records, the chest pain symptoms documented in the Veteran's service treatment records, and the Veteran's assertion of a relationship between the two, as well as his additional contention that his service-connected residuals of pulmonary thromboembolism caused his heart condition, a VA examination addressing both theories of direct and secondary service connection for a heart condition is required under VA's duty to assist.  The Board notes that when the examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."); see also El-Amin v. Shinseki, 26 Vet. App. 136, 139-140 (2013).  
   
In a November 2014 rating decision, the RO granted service connection for residuals of pulmonary thromboembolism and assigned a 60 percent rating for this disability.  There is no indication in the record that the Veteran was ever sent notification of this rating decision.  At the Veteran's February 2015 Board hearing, the undersigned VLJ notified the Veteran of the November 2014 rating decision.  Thus, although a notification letter was never mailed to the Veteran, he received actual notice of the rating decision during the course of the February 2015 Board hearing.  See Sellers v. Shinseki, 25 Vet. App. 265 (2012).  At the Board hearing, the Veteran offered testimony that was incorporated into the record in the form of a written transcript and acts as a timely notice of disagreement as to the initial rating assigned for the service-connected residuals of pulmonary thromboembolism.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the claim must be remanded for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds that the issue of entitlement to a TDIU has been raised by the record as part and parcel of the Veteran's initial increased rating claim on appeal.  Specifically, as part of the Veteran's Board hearing testimony regarding the higher initial rating claim for his residuals of pulmonary thromboembolism, he reported that he was unable to work as a result of this condition.  The issue of entitlement to a TDIU is inextricably intertwined with the initial increased rating claim for residuals of pulmonary thromboembolism.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined, the Board is unable to review the claim of entitlement to a TDIU until the other issue has been adjudicated.  

At the Board hearing, the Veteran testified that he received all of his treatment through VA.  On remand, the Veteran's updated VA treatment records should be obtained and associated with his claims file.  The Veteran should also be provided an opportunity to submit lay evidence addressing any in-service and post-service symptoms pertaining to his heart condition, and also to submit lay evidence regarding the severity of his symptoms relating to his residuals of pulmonary thromboembolism.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of, and/or were contemporaneously informed of, any in-service and post-service symptoms pertaining to his heart condition, as well as any symptoms showing the severity of his residuals of pulmonary thromboembolism.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Then, schedule the Veteran for a VA heart examination by an appropriate medical professional.  The claims file must be made available to the examiner for review in conjunction with the examination.  All appropriate testing should be conducted, and all findings reported in detail.  The examiner is asked to address the following:

(a) Identify any heart conditions present on examination.  A diagnosis of ischemic heart disease must be ruled in or excluded.   

(b) For every heart condition diagnosed, provide an opinion as to whether it is at least as likely as not that the condition had its onset during service or is otherwise etiologically related to service or became manifest within one year of his discharge from active duty in October 1984, i.e. by October 1985.  

The examiner should specifically address the relevance and/or significance of September 1984 and October 1984 service treatment records reflecting chest pain.   

(c) For every heart condition diagnosed, provide an opinion as to whether it is at least as likely as not that the condition was caused by the Veteran's service-connected residuals of pulmonary thromboembolism.
 
(d) For every heart condition diagnosed, provide an opinion as to whether it is at least as likely as not that the condition was aggravated by the Veteran's service-connected residuals of pulmonary thromboembolism.

An explanation should be provided for all opinions expressed. 

4.  Then, readjudicate the appeal.  If service connection for a heart condition remains denied, furnish the Veteran a supplemental statement of the case and allow an appropriate period of time for response.

5.  After completing any additional development deemed appropriate, issue the Veteran a statement of the case addressing his claim for an initial disability rating higher than 60 percent for service-connected residuals of pulmonary thromboembolism.  Notify the Veteran of the need to timely file a substantive appeal in order to perfect his appeal on that issue.   

6.  After all of the above actions are completed, accomplish any additional development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU.  If the benefit is denied, notify the Veteran accordingly and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


